Val Verde County, et s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2014

                                     No. 04-14-00529-CV

               THE UNKNOWN HEIRS OF C R DELK, DECEASED, et al.,
                                Appellants

                                               v.

                                VAL VERDE COUNTY, et al,
                                       Appellees

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 25395
                               Robert Cadena, Judge Presiding


                                        ORDER
        On November 5, 2014, this court received appellants’ brief. The brief violates Rule 38 of
the Texas Rules of Appellate Procedure in that it does not contain any of the requirements listed
in Rule 38.1. See TEX. R. APP. P. 38.1. It is therefore ORDERED that the brief filed by the
appellants is STRICKEN from our record. It is FURTHER ORDERED that appellants file an
amended brief in compliance with Rule 38.1 no later than thirty days from the date of this order
or this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.


                                                    __________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court